Citation Nr: 0621355	
Decision Date: 07/20/06    Archive Date: 08/02/06

DOCKET NO.  04-34 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for pterygium. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1978 to 
September 1982.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in December 
2003, a statement of the case was issued in June 2004, and a 
substantive appeal was received in September 2004.  A Board 
video conference hearing was held in March 2006.

The Board notes that the veteran submitted additional 
evidence to the Board after the March 2006 hearing.  In his 
hearing testimony and an April 2006 written statement, the 
veteran waived RO consideration of this evidence. 

Further, the initial September 2003 rating decision also 
denied entitlement to service connection for bilateral 
hearing loss and tinnitus, and the veteran's notice of 
disagreement indicated that he wished to also appeal these 
issues.  However, a subsequent rating decision in June 2004 
granted service connection for bilateral hearing loss and 
tinnitus.  Thus, these issues are no longer in appellate 
status. 


REMAND

Review of the record reveals that the veteran's main 
contention is that he developed a pterygium as a result of 
exposure to sunlight, dust, and fuel during his Navy duties 
as a Plane Captain on the flight deck.  Flight deck duties 
were noted by the RO in other rating decisions dealing with 
the hearing loss and tinnitus issues. 

There is no clear medical opinion of record.  The veteran has 
submitted copies of medical literature which discuss some 
possible causes of a pterygium.  Also of record is a March 3, 
2006, letter (without any letterhead) purporting to be from a 
Ph Ngo, M.D.  Dr. Ngo appears to identify himself as the 
primary care physician for the veteran.  It appears that Dr. 
Ngo may be a VA doctor.  At any rate, Dr. Ngo states in the 
letter that the veteran's duties on the flight deck "could 
very well have caused" the pterygium.  However, no further 
basis or discussion was offered.  

Given the veteran's contentions and the nature of the 
disability in question, the Board believes that further 
development of the medical evidence is necessary to allow for 
eventual informed appellate review. 

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The veteran should be scheduled for a 
VA eye examination by an appropriate eye 
specialist to ascertain the nature and 
etiology of the veteran's pterygium.  It 
is imperative that the claims file be 
made available and be examined by the 
veteran in connection with the 
examination.  After reviewing the claims 
file and examining the veteran, the 
examiner should respond to the following:

     Is it at least as likely as not (a 
50% or higher degree of probability) that 
the veteran's inservice duties led to the 
development of pterygium?  A rationale 
for the opinion should be furnished. 

2.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  If the claim remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


